Citation Nr: 0817057	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for left knee reconstruction.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a right knee strain with 
degenerative joint disease.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1992 to April 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
a claim for an evaluation in excess of 30 percent disabling 
for postoperative reconstruction of the left knee and a claim 
for an evaluation in excess of 10 percent disabling for 
residuals of a right knee strain with degenerative joint 
disease.


FINDINGS OF FACT

1.  The veteran's service-connected left knee reconstruction 
is manifested by decreased range of motion, minimal 
degenerative osteoarthritic changes, laxity, and complaints 
of pain, weakness, and stiffness.

2.  The veteran's service-connected residuals of a right knee 
strain with degenerative joint disease are manifested by 
mildly decreased range of motion, minimal degenerative 
osteoarthritic changes, and complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for left knee reconstruction have not been met.  See 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257 (2007).

2.  The criteria for a separate disability rating of 10 
percent for degenerative osteoarthritic changes of the left 
knee have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 
(2007).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a right knee strain with 
degenerative joint disease have not been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

A VCAA letter from February 2005 fully satisfied the duty to 
notify provisions elements 2, 3, and 4.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187; Pelegrini II.  In order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In February 2005, the RO sent the veteran a VCAA letter, 
which requested that the veteran provide evidence describing 
how his disabilities had worsened.  In addition, the veteran 
was questioned about his employment and daily life, in 
regards to his bilateral knee disability, during the course 
of the May 2005 VA examination performed in association with 
these claims.  The veteran provided statements at this 
examination in which he details the impact of his 
disabilities on his daily life.  The Board finds that the 
notice given, the questions directly asked, and the responses 
provided by the veteran show that he knew that the evidence 
needed to show that his disabilities had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for left knee reconstruction and residuals 
of a right knee strain with degenerative joint disease.  As 
will be discussed below, the veteran's disabilities are 
currently rated under 38 C.F.R. 4.71a.  While notification of 
the specific rating criteria was provided in the March 2006 
statement of the case (SOC) and not a specific 
preadjudicative notice letter, both the veteran and his 
representative have demonstrated actual knowledge of the 
rating criteria used to evaluate the veteran's bilateral knee 
disability.  Thus, no useful purpose would be served in 
remanding these matters for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that this 
information was provided in an April 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disabilities and their impact on his 
employment and daily life.  See Vazquez-Flores; Sanders, 
supra.   The notice also corrected any deficiencies as to the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006), with respect to the disability rating and effective 
date elements of a claim.

As to the fourth element, the February 2005 letter did 
provide notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating.  The Board finds that the fourth element of 
Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores is 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an examination for his knee 
disabilities in May 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected knee disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board notes the veteran's allegations that this 
examination was inadequate.  See notice of disagreement 
(NOD), June 2005.  However, the Board finds no evidence 
supporting this contention.  The examiner specifically noted 
that the claims folder had been reviewed.  The veteran was 
examined thoroughly and interviewed regarding the effect of 
his knee disabilities on his daily and professional life.  
Ranges of motion were reported for both knees.  The claims 
folder contains no current medical records reporting 
conflicting evidence.  The Board finds this examination 
report to be thorough and consistent with contemporaneous VA 
records.  The examination in this case is adequate upon which 
to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).
The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran has been assigned an evaluation of 30 percent 
under Diagnostic Code 5257 for his service-connected left 
knee reconstruction, effective February 23, 2000, and 10 
percent under Diagnostic Code 5010 for his service-connected 
residuals of a right knee strain with degenerative joint 
disease, effective September 24, 1996. 

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2007).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2007).

According to Diagnostic Code 5260, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2007).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

Diagnostic Code 5257 addresses the issue of impairment of the 
knee due to recurrent subluxation or lateral instability.  
According to this diagnostic code, a 10 percent disability 
rating is assigned for slight recurrent subluxation or 
lateral instability; a 20 percent disability rating is 
assigned for moderate recurrent subluxation or lateral 
instability; and a 30 percent disability rating is assigned 
for severe recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.71a (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for left knee reconstruction.  

The Board notes that the veteran underwent a VA examination 
most recently in May 2005.  At this examination, it was noted 
that the veteran had minimal degenerative osteoarthritic 
changes of the left knee.  It was also noted that the veteran 
complained of pain, stiffness in the morning, weakness when 
squatting, and a feeling of "peg leg" in his knee.  The 
veteran stated that he experienced intermittent pain, which 
occurred when he sat too long, stood in one position too 
long, climbed stairs, crossed his legs, and when the weather 
changed.  No complaints were made at this time of 
instability, giving way, fatigability, heat and redness, loss 
of work because of pain, or physician prescribed bed rest or 
incapacitation in the prior 12 months.  The veteran's range 
of motion was recorded as 0 to 120 degrees.  No complaints of 
pain or discomfort were noted during the examination.  In 
addition, no complaints of weakness, fatigue, or lack of 
endurance were noted with repetitive motion.  

In April 2003 and March 2005, the veteran was noted as having 
occasional left knee discomfort and pain.  See VA Medical 
Center (VAMC) treatment records, April 2003 and March 2005.  
It was also reported in an April 2003 VAMC treatment record 
that his left knee had a range of motion from 0 degrees to 
120 degrees.  In March 2002, it was noted that the veteran 
had left knee laxity.  See VAMC treatment records, April 2003 
and March 2005.

The Board notes that, as 30 percent is the maximum rating 
available under Diagnostic Code 5257, the veteran's 
evaluation cannot be increased under this diagnostic code.  
The Board notes that this Code contemplates the demonstrated 
laxity in the veteran's left knee.  However, alternative 
avenues through which the veteran may obtain an increased 
disability rating for other symptomatology must be 
considered.  

Diagnostic Code 5256 addresses the issue of ankylosis of the 
knee.  There is no evidence of record that the veteran has 
ankylosis of the knee.  Diagnostic Code 5258 (dislocated 
semilunar cartilage) and Diagnostic Code 5259 (removal of 
semilunar cartilage, symptomatic) both address issues of 
cartilage damage.  There is no evidence of record that the 
veteran has dislocated, or undergone removal of, cartilage.  
Diagnostic Code 5262 addresses the issue of impairment of the 
tibia and fibula.  There is no evidence of record that the 
veteran has impairment of the tibia and fibula.  Finally, 
Diagnostic Code 5263 addresses the issue of genu recurvatum, 
of which there is also no evidence of record.  Therefore, 
Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not 
applicable.  

In regards to the veteran's range of motion, the Board notes 
that the veteran's left knee was reported at the May 2005 VA 
examination as having an extension of 0 degrees and a flexion 
of 120 degrees.  Therefore, he does not meet the criteria for 
a compensable evaluation under either Diagnostic Codes 5260 
or 5261.

However, as the veteran was noted as having degenerative 
osteoarthritic changes of the left knee and decreased range 
of motion at the May 2005 VA examination, the Board finds 
that an additional 10 percent rating can be assigned under 
Diagnostic Code 5003.  As noted, separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, supra.  VA General Counsel has stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

In regards to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board has considered the veteran's statements at 
the May 2005 VA examination that he has pain when he sits too 
long, stands in one position too long, climbs stairs, crosses 
his legs, and when the weather changes, as well as the 
veteran's March 2006 statement, indicating that his left knee 
pops out of its socket.  However, the Board notes that the 10 
percent rating assigned under the criteria of Diagnostic Code 
5003 contemplates an otherwise noncompensable degree of 
limitation of motion accompanied by symptoms that cause 
additional functional impairment such as painful motion.  In 
this case, the Board finds that the additional 10 percent 
assigned under Diagnostic Code 5003 already contemplates the 
degree of functional loss demonstrated. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The examiner at 
the May 2005 VA examination specifically stated that the 
veteran's left knee disability had no occupational effects.  
Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases expressed above, the 
Board has concluded that no more than a 30 percent rating is 
warranted under Diagnostic Code 5257, and that a separate 10 
percent rating, but no higher, is warranted under Diagnostic 
Codes 5003 and 5010 for the veteran's service-connected left 
knee disability.  Assignment of staged ratings is not for 
application.  Hart, supra.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a right knee strain with 
degenerative joint disease.

The Board notes that the veteran underwent a VA examination 
most recently in May 2005.  At this examination, it was noted 
that the veteran's right knee had minimal degenerative 
osteoarthritic changes and mildly decreased range of motion.  
The veteran complained of intermittent pain, which occurred 
when he sat too long, stood in one position too long, climbed 
stairs, and when the weather changed.  No complaints were 
made at this time of instability, giving way, fatigability, 
heat and redness, loss of work because of pain, or physician 
prescribed bed rest or incapacitation in the prior 12 months.  
The veteran's range of motion was recorded as 0 to 130 
degrees.  No complaints of pain or discomfort were noted 
during the examination.  In addition, no complaints of 
weakness, fatigue, or lack of endurance were noted with 
repetitive motion.  

Recent VAMC treatment records do not show current treatment 
for this disability. 

As the veteran's flexion has not been reported as being 
limited beyond 130 degrees and his extension has not been 
reported as being limited at all, he does not meet the 
criteria for a compensable evaluation under either Diagnostic 
Codes 5260 or 5261.

The Board has considered alternative avenues through which 
the veteran may obtain an increased disability rating.  
Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability; however, there is no evidence in the record that 
indicates any recurrent subluxation or lateral instability of 
the veteran's right knee.  See VA examination report, May 
2005.  Therefore, this Diagnostic Code 5257 is inapplicable. 

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  There 
is no evidence of record that the veteran has dislocated, or 
undergone removal of, cartilage.  Therefore, Diagnostic Codes 
5258 and 5259 are not applicable.  The remaining applicable 
diagnostic codes relating to knee disabilities include 
Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 
5262 (impairment of the tibia and fibula), and Diagnostic 
Code 5263 (for genu recurvatum).  However, as there is no 
evidence of record showing that the veteran has ankylosis of 
the knee, impairment of the tibia and fibula, or acquired, 
traumatic genu recurvatum, these diagnostic codes are also 
not applicable.

In regards to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board has considered the veteran's statements at 
the May 2005 VA examination that he has pain when he sits too 
long, stands in one position too long, climbs stairs, and 
when the weather changes.  However, the Board notes that the 
10 percent rating assigned under the criteria of Diagnostic 
Code 5003 contemplates an otherwise noncompensable degree of 
limitation of motion accompanied by symptoms that cause 
additional functional impairment such as painful motion.  In 
this case, the Board finds that the additional 10 percent 
assigned under Diagnostic Code 5003 already contemplates the 
degree of functional loss demonstrated. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Saccharate v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The examiner at 
the May 2005 VA examination specifically stated that the 
veteran's right knee disability had no occupational effects.  
Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.




ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for left knee reconstruction is denied.  

Entitlement to no more than a 10 percent separate rating 
based on degenerative osteoarthritic changes of the left knee 
is granted, subject to the laws and regulations governing 
payment of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a right knee strain with 
degenerative joint disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


